                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                               No. 7:20-CR-00198-BR

 United States of America,

 v.
                                                                     Order
 Michael Lane Breeden,

                       Defendant.


       In its July 16, 2021 Order, the court directed the Government to respond to Breeden’s

request for certain pages of arrests warrants from January 2020 and November 2020. D.E. 45. The

Government has stated it lacks knowledge of the arrests warrants Breeden seeks. D.E. 46. So the

court denies without prejudice this portion of Breeden’s motion for discovery.


Dated: July
Dated:       2021.
       July 27, 2021                               _______________________________
                                                   ROBERT T. NUMBERS, II
                                                   UNITED STATES MAGISTRATE JUDGE
                                            ______________________________________
                                            Robert T. Numbers, II
                                            United States Magistrate Judge




          Case 7:20-cr-00198-BR Document 55 Filed 07/27/21 Page 1 of 1
